                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF KANSAS


 In re:                                     Case No. 21‐10495‐DLS
 BEAR COMMUNICATIONS, LLC,                  Chapter 11

                     Debtor.                Electronically Filed

      MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH
       COLLATERAL AND GRANTING ADEQUATE PROTECTION

      COMES NOW, the Debtor, by and through its attorney of record, W.

Thomas Gilman of Hinkle Law Firm LLC, and moves the Court for an order

authorizing the use of cash collateral and granting adequate protection to those

entities, as identified below that have or claim to have valid and perfected

security interests in the Debtor’s cash collateral.

      In support thereof, the Debtor asserts:

      1.     On May 28, 2021 (“Petition Date”), the Debtor filed this Chapter 11

case by filing a voluntary petition under Title 11, U.S.C. § 101‐1330 (“Bankruptcy

Code”).

      2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2).




              Case 21-10495     Doc# 13    Filed 05/28/21   Page 1 of 11
In re: BEAR COMMUNICATIONS, LLC
Chapter 11 Bankruptcy Case No. 21‐ 10495‐DLS
MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
AND GRANTING ADEQUATE PROTECTION
Page 2

      3.     Notice shall be given by the Debtor of this Motion for relief under

Bankruptcy Rule 4001(b).

      4.     From a review of records known to and available to the Debtor, the

Debtor believes that the following entities could have perfected security interests

in the Debtor’s cash collateral:

             a. Central Bank of the Midwest (the “Bank”);

             b. U.S. Small Business Administration (the “SBA”).

In addition, the Debtor believes the following entities may claim an interest in

cash collateral, but the Debtor can find no evidence that such claims were

perfected:

             c. Advance Business Capital LLC (“ABC”);

             d. Eagle Capital Corporation (“Eagle”); and

             e. The Guarantee (“Guarantee”).

      5.     As of the Petition Date, the Bank was owed approximately

$5,668,886.00 by the Debtor. The Bank claims a lien in all assets owned by the

Debtor. Further, as of the Petition Date, the SBA claims it is owed a secured debt




              Case 21-10495        Doc# 13   Filed 05/28/21   Page 2 of 11
In re: BEAR COMMUNICATIONS, LLC
Chapter 11 Bankruptcy Case No. 21‐ 10495‐DLS
MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
AND GRANTING ADEQUATE PROTECTION
Page 3

of approximately $150,000.00. The SBA has a UCC filed on all assets owned by

the Debtor. The Bank’s security interest appears to be higher priority than the

SBA’s. Advance, Eagle and Guarantee assert factoring claims, but, as the Debtor’s

counsel understands the claims, not to the Debtor’s accounts receivables. There

are no UCC filings in Kansas by Advance, Eagle or Guarantee. To the Debtor’s

best knowledge, there are no other lien claimants who assert rights in cash

collateral.

       6.     As of the filing date, the Debtor claims the value of its assets totals

$19,366,888.61. The Debtor asserts the value of its equipment is $801,186.00; the

value of inventory is $408,980.00; and the value of accounts receivable is

$18,421,008.00. As of May 25, 2021, the Debtor had bank balances as follows:

Central Bank of the Midwest: <$347,396.10> and Bank of America: $83,110.71.

       7.     Counsel for the Debtor has reviewed the Bank’s and SBA’s UCC

filing and it appears the Bank and the SBA are properly perfected in the above

items of collateral. Counsel for the Debtor does not believe ABC, Eagle or

Guarantee are properly perfected. Counsel for the Debtor is not confident he has




               Case 21-10495    Doc# 13   Filed 05/28/21   Page 3 of 11
In re: BEAR COMMUNICATIONS, LLC
Chapter 11 Bankruptcy Case No. 21‐ 10495‐DLS
MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
AND GRANTING ADEQUATE PROTECTION
Page 4

reviewed the Bank’s or the SBA’s complete loan documents, and, therefore,

refrains from admitting at present the Bank and the SBA have a properly

perfected security interest in all assets.

      8.     All of the cash of the Debtor in existence on the Petition Date and all

cash that is acquired by the Debtor after the Petition Date as proceeds of

pre‐petition collateral constitutes cash collateral within the meaning of Section

363(a) of the Bankruptcy Code for the Bank’s and SBA’s benefit.

      9.     The Debtor hereby requests the use of cash collateral and other

financial accommodations on the terms and conditions set forth herein. Absent

entry of an Order herein, the Debtor does not have sufficient sources of working

capital, including cash collateral, to continue the orderly operation of its business

and administration of its estate. Accordingly, the access of the Debtor to sufficient

working capital and liquidity through the cash collateral is vital to the operation

and maintenance of the Debtor’s estate and is necessary to maximize the recovery

to which creditors of the Debtor are entitled.




               Case 21-10495     Doc# 13     Filed 05/28/21   Page 4 of 11
In re: BEAR COMMUNICATIONS, LLC
Chapter 11 Bankruptcy Case No. 21‐ 10495‐DLS
MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
AND GRANTING ADEQUATE PROTECTION
Page 5

      10.   The Debtor has prepared a budget which is attached as Exhibit A.

The budget has been thoroughly reviewed by the Debtor and its management

and sets forth, among other things, the projected disbursements for the periods

covered thereby. The Debtor represents the budget is a good faith determination

that can be achieved in accordance with the terms herein and will allow the

Debtor to operate at all times during this case without the accrual of unpaid

administrative expenses.

      11.   The Debtor submits that the use of cash collateral and the grant of

adequate protection liens hereunder is fair, just and reasonable under the

circumstances and reflects the Debtor’s exercise of its prudent business judgment

consistent with its fiduciary duties, and are supported by reasonably equivalent

value and fair consideration.

      12.   The Debtor requests to be authorized to use cash collateral in

accordance with the budget (provided the Debtor achieves Projected Income and

Total Costs within 20%, plus or minus, of the projections) and the conditions set

forth herein during the period commencing on the Petition Date through the date




             Case 21-10495      Doc# 13   Filed 05/28/21   Page 5 of 11
In re: BEAR COMMUNICATIONS, LLC
Chapter 11 Bankruptcy Case No. 21‐ 10495‐DLS
MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
AND GRANTING ADEQUATE PROTECTION
Page 6

of any hearing on any final order as set forth by the Court (the “Interim Period”)

in such amounts as set forth in the budget. During the Interim Period, the

Debtor’s expenditures shall be limited to those expenditures specifically

authorized in the budget.

      13.   As adequate protection for the Bank’s interest in cash collateral, the

Debtor proposes to pay the Bank a weekly payment in the amount of $12,692.00

beginning June 4, 2021 and on Friday of each week thereafter at the Bank’s

contractual, non‐default rate of interest, which is presumed to be 11 % per

annum. As adequate protection for the SBA’s interest in cash collateral, the

Debtor proposes to pay the SBA a weekly payment in the amount of $109.00

beginning June 4, 2021 and on Friday of each week thereafter at the SBA’s

contractual, non‐default rate of interest, 3.75% per annum. In addition, the Bank

and the SBA shall have and would be granted as adequate protection for any

post‐petition diminution in value of its pre‐petition collateral (including, without

limitation, cash collateral), additional and replacement security interests and

liens, in the same priority as existed pre‐petition, in and upon all of the




              Case 21-10495    Doc# 13   Filed 05/28/21   Page 6 of 11
In re: BEAR COMMUNICATIONS, LLC
Chapter 11 Bankruptcy Case No. 21‐ 10495‐DLS
MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
AND GRANTING ADEQUATE PROTECTION
Page 7

pre‐petition collateral and all of the Debtor’s now owned and after acquired

assets and rights of any kind or nature and wherever located (the “Adequate

Protection Liens”).      In accordance with Sections 553(b) and 361 of the

Bankruptcy Code, the value, if any, in any of the collateral, in excess of the

amount of obligations secured by such collateral shall constitute adequate

protection for the use by the Debtor and the diminution in the value of the

collateral existing on the Petition Date. The Adequate Protection Liens shall be

senior and prior to all other interests or liens whatsoever in or on the collateral.

      14.    The entry of a final order shall be sufficient and conclusive evidence

of the priority, perfection and validity of the Adequate Protection Liens, without

any further act and without regard to any other federal, state or local

requirements or law requiring notice, filing, registration, recording or possession

of the Collateral, or other act to validate or perfect such security interest or lien (a

“Perfection Act”). Notwithstanding the foregoing, if the Bank or the SBA, in its

sole discretion, elects for any reason to file, record or otherwise effectuate any

Perfection Act, the Bank and the SBA are authorized to perform such act and the




              Case 21-10495     Doc# 13    Filed 05/28/21   Page 7 of 11
In re: BEAR COMMUNICATIONS, LLC
Chapter 11 Bankruptcy Case No. 21‐ 10495‐DLS
MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
AND GRANTING ADEQUATE PROTECTION
Page 8

Debtor is authorized and directed to perform such act to the extent necessary or

required by the Bank or the SBA, which act or acts shall be deemed to have been

accomplished as of the date and time of the entry of any interim or final order

notwithstanding the date and time actually accomplished, and in such event, the

subject filing or recording office is authorized to accept, file or record any

document in regard to such act in accordance with applicable law. The Bank or

the SBA may choose to file, record or present a certified copy of any interim or

final order in the same manner as a Perfection Act, which shall be tantamount to

a Perfection Act, and, in such event, the subject filing or recording office is

authorized to accept, file or record such certified copy of any interim or final

order in accordance with applicable law. Should the Bank or the SBA so choose

and attempt to file, record or perform a Perfection Act, no defect or failure in

connection with such attempt shall in any way limit, waive or alter the validity,

enforceability, attachment or perfection of the Adequate Protection Liens granted

herein by virtue of the entry of any interim or final order.




              Case 21-10495    Doc# 13    Filed 05/28/21   Page 8 of 11
In re: BEAR COMMUNICATIONS, LLC
Chapter 11 Bankruptcy Case No. 21‐ 10495‐DLS
MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
AND GRANTING ADEQUATE PROTECTION
Page 9

         15.   The provisions of this motion and the obligations herein, and any

and all rights, remedies, privileges and benefits in favor of the Bank and the SBA

provided or acknowledged herein, and any actions taken pursuant hereto, shall

be effective immediately upon entry of any interim or final order pursuant to

Bankruptcy Rules 6004(h) and 7062, shall continue in full force and effect, and

shall survive entry of any such other order, including, without limitation any

order which may be entered confirming any Plan of Reorganization, converting

these cases to any other chapter under the Bankruptcy Code, or dismissing these

cases.

         16.   Any interim or final order shall be binding upon the Debtor, all

parties in interest in these cases and their respective successors and assigns,

including any trustee or fiduciary appointed in the case, or any subsequently

converted bankruptcy case of the Debtor. The interim or final order shall also

inure to the benefit of the Bank, the SBA, and the Debtor and its successors and

assigns.




                Case 21-10495   Doc# 13   Filed 05/28/21   Page 9 of 11
In re: BEAR COMMUNICATIONS, LLC
Chapter 11 Bankruptcy Case No. 21‐ 10495‐DLS
MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
AND GRANTING ADEQUATE PROTECTION
Page 10

       WHEREFORE the Debtor prays that the Court grant the Debtor the use of

Cash Collateral as set forth herein, grant Adequate Protection as set forth herein,

and for such other and further relief as the Court may deem just and equitable.

                                               HINKLE LAW FIRM LLC
                                                /s/ W. Thomas Gilman
                                               W. Thomas Gilman, #11867
                                               Nicholas R. Grillot, #22054
                                               1617 N. Waterfront Parkway, Ste. 400
                                               Wichita, Kansas 67206‐6639
                                               Phone: 316‐267‐2000 / Fax: 316‐660‐6522
                                               Email: tgilman@hinklaw.com
                                               Email: ngrillot@hinklaw.com
                                               Attorneys for Debtor

                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on May 28, 2021, a true and correct copy
of the MOTION FOR INTERIM ORDER AUTHORIZING USE OF CASH
COLLATERAL AND GRANTING ADEQUATE PROTECTION was filed with the court
using the CM/ECF system, which sent a notification to all parties in interest
participating in the CM/ECF system, and on the same date a copy was mailed by
first‐class mail, postage prepaid and properly addressed to (i) the United States Trustee;
(ii) the Internal Revenue Service; (iii) the Kansas Department of Revenue; (vi) those
creditors holding the twenty largest unsecured claims against the Debtor’s estate; and
(v) those creditors who may claim a security interest in the debtor’s assets, as set out on
the matrix attached to this original certificate of mailing on file in the office of the Clerk
of the U.S. Bankruptcy Court.

                                            /s/ Tammy Hohstadt
                                            Tammy Hohstadt, PLS, Legal Assistant
                                            Legal Assistant for W. Thomas Gilman



               Case 21-10495      Doc# 13     Filed 05/28/21   Page 10 of 11
                                                                         5/30/2021       6/27/2021      7/25/2021      8/22/2021      9/19/2021     10/17/2021
Beginning Bal                                                             200,000.00      339,975.50     502,487.01     623,998.51     736,510.02    882,521.52

Projected Income                                                         1,620,984.00   1,620,984.00   1,620,984.00   1,620,984.00   1,620,984.00   1,620,984.00


Controllable Costs
                           Contract Labor                                  35,000.00      35,000.00      35,000.00      35,000.00      35,000.00      35,000.00
                           Matls & Supplies                                10,000.00      10,000.00      10,000.00      10,000.00      10,000.00      10,000.00
                           Equipment Rental                                 5,000.00       5,000.00       5,000.00       5,000.00       5,000.00       5,000.00
                           Mach Repairs & Maint                             7,000.00       7,000.00       7,000.00       7,000.00       7,000.00       7,000.00
                           Tools & Supplies                                 1,900.00       1,900.00       1,900.00       1,900.00       1,900.00       1,900.00
                           Travel                                           1,500.00       1,500.00       1,500.00       1,500.00       1,500.00       1,500.00
                           Temp Lodging                                     2,500.00       2,500.00       2,500.00       2,500.00       2,500.00       2,500.00
                           Meals & Entertain                                1,500.00       1,500.00       1,500.00       1,500.00       1,500.00       1,500.00
                           Auto Repairs & Maint                            13,000.00      13,000.00      13,000.00      13,000.00      13,000.00      13,000.00
                           Professional Serv                               20,000.00      20,000.00      20,000.00      20,000.00      20,000.00      20,000.00
                           Bank Services Charges and CC Fees                2,300.00       2,300.00       2,300.00       2,300.00       2,300.00       2,300.00
                           Office Supplies                                  1,000.00       1,000.00       1,000.00       1,000.00       1,000.00       1,000.00
                           Other                                            1,000.00       1,000.00       1,000.00       1,000.00       1,000.00       1,000.00

Total Controllable Costs                                                  101,700.00     101,700.00     101,700.00     101,700.00     101,700.00     101,700.00

Reorginization Costs
                           Trustee Fee                                                                   41,000.00                                    41,000.00

Total Reorginization Costs                                                        -              -       41,000.00             -              -       41,000.00

Fixed Costs
                           Auto Insurance                                  27,500.00      27,500.00      27,500.00      27,500.00      27,500.00      27,500.00
                           Auto Cost                                       21,500.00      21,500.00      21,500.00      21,500.00      21,500.00      21,500.00
                           Machinery Cost                                   1,375.00       1,375.00       1,375.00       1,375.00       1,375.00       1,375.00
                           Trailer Cost                                     1,200.00       1,200.00       1,200.00       1,200.00       1,200.00       1,200.00
                           Meter Cost                                         550.00         550.00         550.00         550.00         550.00         550.00
                           Rent                                            26,000.00      26,000.00      26,000.00      26,000.00      26,000.00      26,000.00
                           Office Cleaning                                    400.00         400.00         400.00         400.00         400.00         400.00

Total Fixed Costs                                                          78,525.00      78,525.00      78,525.00      78,525.00      78,525.00      78,525.00

Variable Costs
                           In House/Subcontractor Payroll                 965,700.00     965,700.00     965,700.00     965,700.00     965,700.00     965,700.00
                           Salaries & Wages                               224,080.00     204,080.00     204,080.00     204,080.00     204,080.00     204,080.00
                           Employee Taxes                                  29,205.40      27,805.40      27,805.40      27,805.40      27,805.40      27,805.40
                           Employee Benefits                               21,278.22      20,258.22      20,258.22      20,258.22      20,258.22      20,258.22
                           Financial & HR Systems                           1,710.60       1,628.60       1,628.60       1,628.60       1,628.60       1,628.60
                           Work Comp Insurance                                709.27         675.27         675.27         675.27         675.27         675.27
                           General Liab Insurance                                -              -              -        50,000.00      16,500.00      16,500.00
                           Fuel                                            25,000.00      25,000.00      25,000.00      25,000.00      25,000.00      25,000.00
                           Cell Phone and GPS                               6,000.00       6,000.00       6,000.00       6,000.00       6,000.00       6,000.00
                           Bonds & Licenses                                17,500.00      17,500.00      17,500.00      17,500.00      17,500.00      17,500.00
                           Advertising                                        100.00         100.00         100.00         100.00         100.00         100.00
                           Utilities & Yard                                 6,000.00       6,000.00       6,000.00       6,000.00       6,000.00       6,000.00
                           Copier Expenses                                  1,500.00       1,500.00       1,500.00       1,500.00       1,500.00       1,500.00
                           Background & Drug Tests                          2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00

Total Variable Costs                                                     1,300,783.50   1,278,247.50   1,278,247.50   1,328,247.50   1,294,747.50   1,294,747.50

Total Costs                                                              1,481,008.50   1,458,472.50   1,499,472.50   1,508,472.50   1,474,972.50   1,515,972.50

Cash from operations                                                      139,975.50     162,511.50     121,511.50     112,511.50     146,011.50     105,011.50

Adequate Protection Payments to Central Bank of the Midwest                50,768.00      50,768.00      50,768.00      50,768.00      50,768.00      50,768.00
Adequate Protection Payments to SBA                                           436.00         436.00         436.00         436.00         436.00         436.00




Total Change in Cash                                                      139,975.50     162,511.50     121,511.50     112,511.50     146,011.50     105,011.50

Ending Balance                                                            339,975.50     502,487.01     623,998.51     736,510.02     882,521.52     987,533.02




                                                                                                                                                    A
                                   Case 21-10495               Doc# 13   Filed 05/28/21                Page 11 of 11
